*725ORDER
PER CURIAM.
St. Louis Investment Properties, Inc. (Lessee) appeals the trial court’s judgment granting a motion for summary judgment filed by Mary E. Rericha (Rericha) and The Mary Elisabeth Rericha Trust (Lessor). In its first point, Lessee argues the trial court erred in finding a lease was properly forfeited by Lessor. In its second point, Lessee argues the trial court erred in finding Lessee was unjustly enriched.
We have reviewed the briefs of the parties and the record on appeal. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).